DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang CN 203575874 U further in view of Matthews U.S. Patent 8,975,596.
With respect to claims 1, 3-4, 7,  and 10, the Zhang CN 203575874 U reference discloses English abstract in Figure 1-2, the utility model embodiment of a UV ultraviolet sterilizing kettle, comprising a lens 1, a silica gel button 2, lens 3, a water bottle cover 4, sealing ring 5, the key bracket 6, a lithium battery 7. 8 display screen, PCB circuit board 9, an LED lamp 10, hardware 11, a UV ultraviolet bactericidal lamp tube 12, a quartz glass plate 13, silicon rubber circle 14 (to create waterproof conditions), lower cover 15, tooth cap 16, body 17, and USB interface 18 capable of charging. The bottle cover shell 4 is installed at the rear side of a lens 3, lens 3 is adhered on the lens 1, the front side is installed with upper cover of electric water bottle 4 silicone rubber key 2, a water bottle cover 4 is provided with a sealing ring 5 (waterproof). the lower cover barrel 15 from top to bottom in turn equipped with PCB circuit board 9, an LED lamp 10, hardware 11, a UV ultraviolet bactericidal lamp tube 12, a quartz glass plate 13 and silicon rubber circle 14 (water proofing), the PCB board 9 is equipped with a lithium battery 7, a lithium battery 7 is set on one side of the key bracket 6. the lithium battery 7 the 
However the reference differs in that it does not disclose a stainless-steel shield operable to shield the barrel from light generated by the LED.  
The Matthews U.S. Patent 8,975,596 reference discloses in the figures a reflector/shield 72 which could be made of steel to provide increased reflections of germicidal UV rays and that the container may be made of plastic as well in column 3 lines 20-56.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Zhang reference and use the steel reflector such as disclosed by the Mathews reference, since it would yield the added benefit of providing increased treatment and suitable mater for construction. 
With respect to claim 11, the Mathews reference discloses that UV light in the range of 280nm may be used to provide germicidal disinfection in column 5 line 20-40.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Zhang reference and use the UV light in the range of 280nm such as disclosed by the Mathews reference, since it would yield the added benefit of providing germicidal disinfection.  
With respect to claims 5-6, the Zhang reference further discloses wherein the construction of the cap is a pressure-fit construction. Wherein in pressure is applied by the screw 18 and the outer  threads, snap-fit arrangements, friction-fit arrangements, clasp arrangements, etc.
  
With respect to claims 8-9, the reference do not disclose expressly the diameter of the barrel is 30-40 millimeters or wherein the diameter of the shell is 30-40 millimeters. 
However, one of ordinary skill in the art would recognize that a bottle cap should fit over a bottle. Therefore one of ordinary skill in the art would know the range that the cap needs to be, based on the bottle size. Also bottles are known to come in a large range of sizes, depending on the intent to carry a few ounces or a few gallons or more.  A larger size cap would fit a larger bottle while a smaller cap would fit a smaller bottle, making the size a result effective variable.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Zhang in view of Mathews references and use barrel is 30-40 millimeters or wherein the diameter of the shell is 30-40 millimeters, since it would yield the added benefit of providing a cap for the size bottle and since it has been held that wherein the general conditions exist in the prior art finding the workable range is within the ordinary skill of one in the art. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Matthews further in view of Liao U.S. Publication 2019/0135660A1.
With respect to claim 2, the Liao U.S. Publication 20190135660 reference discloses the limitation not disclosed by the Zhang or Matthews references. The Liao reference discloses in paragraph 0015 that water bottles may be integrated with wireless charging or interface to provide a charging source.
. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhang CN 203575874 U.
With respect to claims 12-19, 20, and 22, the Zhang CN 203575874 U reference discloses English abstract in Figure 1-2, the utility model embodiment of a UVC capable ultraviolet sterilizing kettle, comprising a lens 1, a silica gel button 2, lens 3, a water bottle cover 4, sealing ring 5, a lithium battery 7. 8 display screen, PCB circuit board 9, an LED lamp 10, hardware 11, a UV ultraviolet bactericidal lamp tube 12, a quartz glass plate 13, silicon rubber circle 14 (to create waterproof conditions), lower cover 15, tooth cap 16, body 17, and USB interface 18 capable of charging. The bottle cover shell 4 is installed at the rear side of a lens 3, lens 3 is adhered on the lens 1, the front side is installed with upper cover of electric water bottle 4 silicone rubber key 2, a water bottle cover 4 is provided with a sealing ring 5 (waterproof). the lower cover barrel 15 from top to bottom in turn equipped with PCB circuit board 9, an LED lamp 10, hardware 11, a UV ultraviolet bactericidal lamp tube 12, a quartz glass plate 13 and silicon rubber circle 14 (water proofing), equipped with a lithium battery 7, a lithium battery 7, the 
With respect to claim 17, the Zhang reference is capable of upon receipt of a double touch at the touch sensor, the touch sensor activates the UV-C LED (if It is on it may be turned off and then on).  This limitation is a recitation of intended use. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention 
With respect to claims 18 and 20, the Zhang reference is capable of the UV-C LED being activated for 60 seconds 90 seconds or 360 seconds by manual on off operation. This limitation is a recitation of intended use. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
With respect to claim 19, the Zhang reference is capable upon receipt of a multi-touch (on/off several times finally on) at the touch sensor, the touch sensor activates the UV-C LED  
With respect to claim 22, the Zhang reference is capable of the UV- LED emits ultra violet light ranging between 270 and 290 nm when the sensor activated.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied above further in view of Matthews U.S. Patent 8,975,596.
With respect to claim 21, the Zhang reference does not disclose a stainless-steel shield, said stainless steel shield operable to shield the barrel from light generated by the UV-C LED.  
The Matthews U.S. Patent 8,975,596 reference discloses in the figures a reflector/shield 72 which could be made of steel to provide increased reflections of germicidal UV rays and that the container may be made of plastic as well in column 3 lines 20-56.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Zhang reference and use the steel reflector such as disclosed by the Mathews reference, since it would yield the added benefit of providing increased treatment and suitable mater for construction. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMERON J ALLEN/Examiner, Art Unit 1774